 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES M. LANIER,                                   Case No. 1:19-cv-01261-NONE-JDP
12                         Plaintiff,                    SCREENING ORDER
13            v.                                         ORDER ALLOWING PLAINTIFF’S
                                                         COMPLAINT TO PROCEED AND
14    BRIG BEATIE, et al.,                               FORWARDING SERVICE DOCUMENTS TO
                                                         PLAINTIFF FOR COMPLETION AND
15                         Defendants.                   RETURN
16                                                       ECF No. 1
17
            This matter is before the court for screening. See 28 U.S.C. § 1915(e)(2). Plaintiff, James
18
     M. Lanier, is proceeding without counsel and without prepayment of fees in this discrimination
19
     action brought under Title VII of the Civil Rights Act of 1964 as amended in 1972 (42 U.S.C. §
20
     2000e, et seq.) and under the general civil rights statutes, 42 U.S.C. §§ 1981, 1983. Plaintiff
21
     alleges that he was denied contractor work as a volleyball official by defendants because of his
22
     race and ethnicity. Plaintiff has stated a prima facie case of discrimination in violation of Title
23
     VII against defendants. See Moran v. Selig, 447 F.3d 748, 753 (9th Cir. 2006) (citing Kang v. U.
24
     Lim Am., Inc., 296 F.3d 810, 818 (9th Cir. 2002)). Thus, we authorize service of the complaint.
25
            Based on the foregoing, it is hereby ordered that:
26
            1. This action may proceed against defendant Brig Beatie and Doe defendants, whose
27
                   identities must be ascertained and provided in an amended complaint.
28
                                                        1
 1            2. Service of the complaint is appropriate for Brig Beatie, sport supervisor/assignor for

 2               San Joaquin Valley Officials Association

 3            3. The clerk of court will send plaintiff a USM-285 form, summonses, a Notice of

 4               Submission of Documents form, an instruction sheet, and a copy of the complaint filed

 5               on September 11, 2019, ECF No. 1.

 6            4. Within thirty (30) days of this order, plaintiff must complete the attached Notice of

 7               Submission of Documents and submit the completed notice to the court with the

 8               following documents:

 9                   a. A completed summons for each defendant;

10                   b. a completed USM-285 form for each defendant; and

11                   c. two copies of the signed complaint filed on September 11, 2019, ECF No. 1.

12            5. Plaintiff need not attempt service on defendants and need not request waiver of

13               service. Upon receipt of the above-described documents, the court will direct the U.S.

14               Marshals Service to serve the above-named defendant under Federal Rule of Civil

15               Procedure 4 without payment of costs by plaintiff.

16            6. Plaintiff’s failure to comply with this order may result in the dismissal of this action.

17
     IT IS SO ORDERED.
18

19
     Dated:      March 9, 2020
20                                                       UNITED STATES MAGISTRATE JUDGE
21

22   No. 204.
23

24

25

26
27

28
                                                         2
